DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant’s amendments to each of claims 1 and 21 in the reply filed 18 October 2021 is acknowledged and accordingly the claims objections to each of said claims as outlined in the last office action mailed 16 July 2021 are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Lesage does not describe defining at least one of a burst emission orientation, gain, or a position of the temporal filter as a function of the longitudinal and/or circumferential position of the ultrasound transducer. Applicant argues that Lesage instead describes either a single direction probe making several ultrasonic bursts at several first locations with a unique orientation of emission and in a first orientation so as to inspect first angular sectors in a first direction or a single direction probe that is flipped to make several ultrasonic bursts at several second locations, said second locations possibly being about the same locations as the first locations, the ultrasonic bursts being made at the same orientation, but in a second direction opposite to the first direction, to inspect second angular sectors. 
Regarding the above, the examiner respectfully submits that the claimed limitation of “defin[ing] at least one ultrasound burst parameter as a function of the longitudinal and/or circumferential position of the ultrasound transducer so as to detect defects in a tube wall of the complex tubular product, said at least one parameter being chosen from the burst emission orientation, the gain or a position of the temporal filter” is still met by Lesage because when in the phased array probe manner disclosed in Lesage ¶ 71 and 72, each ultrasonic transducer SU is arranged so as to emit ultrasound in several directions. Furthermore, because each ultrasonic transducer SU is arranged at a distinct longitudinal and circumferential location about the complex tubular product being measured, i.e. element AE as depicted in fig. 3, the ultrasound burst parameter is considered to be defined (emphasis added) as a function of the longitudinal and/or circumferential position of the ultrasound transducer so as to detect defects in a tube wall of the complex tubular product, said at least one parameter being chosen from the burst emission orientation, the gain or a position of the temporal filter, such as required in the claim, because each transducer emits a burst from its distinct location and has its own angular orientation.
Applicant further argues that Green does not cure these deficiencies and because claim 21 recites features substantially similar to claim 1, all of the pending claims are allowable over the prior art.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 10, 13-14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lesage et al. US PG-PUB 2010/0170344 A1 (hereafter Lesage), prior art of record as indicated on the IDS filed 20 December 2019, in view of Green US Pat 4,016,750 (hereafter Green), prior art of record.
claim 1: Lesage discloses an automated device (equipment such as disclosed in ¶ 68) for non-destructive testing for the detection of defects of a complex tubular product (AE; ¶ 68 and see figs. 1 regarding the shape of the tubular product AE that is considered to be complex due to at least its varying thickness as noted in ¶ 67, furthermore ¶ 69 notes that the probe SU is ultrasonic and is therefore considered to be non-destructively testing the tubular product), comprising:
at least one ultrasound transducer (SU; fig. 3 and see ¶ 69) having a position defined by a longitudinal position and a circumferential position along the complex tubular product (¶ 70 and 71; the transducers SU are in positions defined by a particular longitudinal and circumferential position along the complex tubular product as depicted in fig. 3 and are disposed upon the product to carry out measurements thereof) and arranged to emit an ultrasound beam having a burst emission orientation (¶ 72 regarding the different types of emission that can be carried out and subsequently detected to determine information about the product; especially with regard to the phased array type configuration described previously in ¶ 71 which notes that ultrasound bursts are emitted in several directions in an angular sector and is therefore considered to constitute a burst emission orientation),
control and processing electronics (MC) comprising a circuit for activating the at least one ultrasound transducer (¶ 69 regarding the control module MC that activates the sensor as disclosed in ¶ 70) and receiving return signals (¶ 72) and
at least one amplification stage with a gain (¶ 122 - it is noted that the gain of each transducer must be adjusted during a calibration phase and thus the components that carry out said gain adjustment are considered to constitute at least one amplification stage),


Lesage does not explicitly teach a temporal filter module configured to apply a temporal filter to an echo signal.
Green teaches a temporal filter module (26; see col. 3, lines 1-4) configured to apply a temporal filter to an echo signal (col. 2, lines 16-23 and further in col. 3, lines 61-67 and continuing in col. 4, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lesage to include a temporal filter module configured to apply a temporal filter to an echo signal such as suggested by Green because such a temporal filter of an echo signal is an art recognized means of achieving the useful and 

As to claim 2: Lesage as modified by Green teaches the device according to claim 1, wherein the control and processing electronics (MC of Lesage) is configured to define at least two ultrasound burst parameters as a function of the circumferential position of the at least one ultrasound transducer so as to detect defects in the tube wall (¶ 125 of Lesage regarding the ultrasonic analysis of the tubular product for various relative positions and therefore constitutes at least two burst parameters of the emitted ultrasound signals utilized in the manner described in ¶ 74 and 75), said at least one parameter being chosen from the burst emission orientation (¶ 82 of Lesage - the burst and received ultrasound signals will differ depending upon the orientation and placement positions of the probes upon the product being tested), the gain or the position of the temporal filter.

As to claim 3: Lesage as modified by Green teaches the device according to claim 1, wherein the control and processing electronics (MC of Lesage) is configured to define at least two ultrasound burst parameters as a function of the longitudinal position of the at least one ultrasound transducer so as to detect defects in the tube wall (¶ 125 of Lesage regarding the ultrasonic analysis of the tubular product for various relative positions and therefore constitutes at least two burst parameters of the emitted ultrasound signals utilized in the manner described in ¶ 74 and 75), said at least one parameter being chosen from the burst emission orientation (¶ 82 of Lesage - the burst and received ultrasound signals will differ 

As to claim 5: Lesage as modified by Green teaches the device according to claim 3 wherein the control and processing electronics (MC of Lesage) is configured to also define at least one parameter chosen from the burst emission orientation, the gain and the position of the temporal filter module as a function of the circumferential position of the at least one ultrasound transducer (the control and processing electronics MC of Lesage defines at least the gain via the calibration phase during the procedures followed in ¶ 122-125 which utilizes both the longitudinal and transverse positions).

As to claim 9: Lesage as modified by Green teaches the device according to claim 1, comprising at least one timer for determining a relative longitudinal and circumferential position of the ultrasound transducer (¶ 89 of Lesage - the analysis data for the ultrasound probes SU is noted to include time intervals measured between the moments of emission and reception to control module MC which is accordingly considered to be functioning as a timer for determining the relative longitudinal and circumferential position of the ultrasound transducer SU as further noted in ¶ 90-92).

As to claim 10: Lesage as modified by Green teaches the device according to claim 1, wherein the at least one amplification stage is an emission amplification stage having an emission gain (¶ 122 of Lesage - it is noted that the gain of each transducer must be adjusted 

As to claim 13: Lesage as modified by Green teaches the device according to claim 1, wherein the control and processing electronics (MC of Lesage) comprising a parametric memory module (MY of Lesage; see ¶ 89 - the memory is disclosed as being capable of storing information relating to the position and other ultrasonic probe information therein and is therefore considered to be a parametric memory module in accordance with Applicant’s as-filed specification page 12, first paragraph which notes that such a parametric memory module needs only to be capable of storing data in the form of association between a position of at least one ultrasound transducer and at least one data set corresponding to emission orientation parameters of the burst, gain and/or position of the temporal filter) capable of storing data in the form of association between at least one longitudinal position of at least one ultrasound transducer and at least one data set corresponding to emission orientation parameters of the burst and/or position of the temporal filter (¶ 89 of Lesage discloses the stored data being in the form of association between at least one longitudinal position of at least one ultrasound transducer SU and at least one data set corresponding to emission orientation parameters of the burst as disclosed in ¶ 108-110).

As to claim 14: Lesage as modified by Green teaches the device according to claim 1, wherein the control and processing electronics (MC of Lesage) comprises a parametric memory module (MY of Lesage; see ¶ 89 - the memory is disclosed as being capable of storing information relating to the position and other ultrasonic probe information therein and is therefore considered to be a parametric memory module in accordance with Applicant’s as-filed specification page 12, first paragraph which notes that such a parametric memory module needs only to be capable of storing data in the form of association between a position of at least one ultrasound transducer and at least one data set corresponding to emission orientation parameters of the burst, gain and/or position of the temporal filter) capable of storing data in the form of association between at least one circumferential position of at least one ultrasound transducer and at least one data set corresponding to emission orientation parameters of the burst, gain and/or position of the temporal filter (¶ 89 of Lesage discloses the stored data being in the form of association between at least one longitudinal position of at least one ultrasound transducer SU and at least one data set corresponding to emission orientation parameters of the burst as disclosed in ¶ 108-110).

As to claim 17: Lesage as modified by Green teaches the device according to claim 1, wherein the control and processing electronics (MC of Lesage) is configured to emit several ultrasound bursts for one position of the ultrasound transducer (¶ 81-82 of Lesage regarding the several ultrasound bursts as an ultrasonic probe SU is moved from a starting location to an ending location), the ultrasound bursts having angles of emission comprised between a 

As to claim 18: Lesage as modified by Green teaches the device according to claim 17, wherein the control and processing electronics (MC of Lesage) is arranged to carry out from 2 to 8 ultrasound bursts for one position of the at least one ultrasound transducer (¶ 72 of Lesage - the probes SU are disclosed as emitting and receiving echoes [plural] and is therefore considered to be capable of carrying out from 2 to 8 ultrasound bursts).

As to claim 20: Lesage as modified by Green teaches the device according to claim 1, wherein at least one ultrasound transducer (SU of Lesage) is a phased array sensor (¶ 71 of Lesage which notes that the probes may be of the phased array type).

Claims 6, 7, 11, 12, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lesage et al. US PG-PUB 2010/0170344 A1 (hereafter Lesage), prior art of record as indicated on the IDS filed 20 December 2019, in view of Green US Pat 4,016,750 (hereafter Green), prior art of record, as applied above, and further in view of Grimard et al. US PG-PUB 2015/0316513 A1 (hereafter Grimard), prior art of record.
As to claim 6: Lesage as modified by Green teaches all of the limitations of the claimed invention as described above regarding claim 1, including at least one ultrasound transducer 
at least one position sensor for determining the longitudinal position of the at least one ultrasound transducer relatively with respect to the complex tubular product.
Grimard teaches at least one position sensor (211) for determining the longitudinal position (¶ 50 - the sensor 211 determining the position of the sensor 220 in 3 dimensions as disclosed further in ¶ 57) of at least one ultrasound transducer (220; see also ¶ 53 - the probe is considered in combination equivalent to SU of Lesage because it is disclosed as an ultrasonic probe) relatively with respect to the complex tubular product (¶ 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage by including a position sensor for determining longitudinal position of at least one ultrasound transducer because a gain correction can then be constructed by following the procedure in ¶ 62 of Grimard which can in turn be useful for objects with arbitrary geometries as further noted in ¶ 69 of Grimard and is thus useful in detection of flaws by non-destructive means as also disclosed in ¶ 73 of Grimard. Accordingly, such a position sensor provides the useful and predictable result of aiding in flaw detection of a test object of arbitrary size and shape and thus would improve the functionality of the device of Lesage as modified by Green.

As to claim 7: Lesage as modified by Green teaches all of the limitations of the claimed invention as described above regarding claim 1, including at least one ultrasound transducer 
at least one position sensor for determining the longitudinal position and the circumferential position of the at least one ultrasound transducer relatively with respect to the complex tubular product.
Grimard teaches at least one position sensor (211) for determining the longitudinal position and the circumferential position (¶ 50 - the sensor 211 determining the position of the sensor 220 in 3 dimensions as disclosed further in ¶ 57) of at least one ultrasound transducer (220; see also ¶ 53 - the probe is considered in combination equivalent to SU of Lesage because it is disclosed as an ultrasonic probe) relatively with respect to the complex tubular product (¶ 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Green by including a position sensor for determining the longitudinal position and the circumferential position of at least one ultrasound transducer because a gain correction can then be constructed by following the procedure in ¶ 62 of Grimard which can in turn be useful for objects with arbitrary geometries as further noted in ¶ 69 of Grimard and is thus useful in detection of flaws by non-destructive means as also disclosed in ¶ 73 of Grimard. Accordingly, such a position sensor provides the useful and predictable result of aiding in flaw detection of a test object of arbitrary size and shape and thus would improve the functionality of the device of Lesage as modified by Green.

claim 11: Lesage as modified by Green teaches all of the limitations of the claimed invention as described above regarding claim 1, including wherein the at least one amplification stage (¶ 122 of Lesage - it is noted that the gain of each transducer must be adjusted during a calibration phase and thus the components that carry out said gain adjustment are considered to constitute at least one amplification stage) wherein control and processing electronics (MC of Lesage) is configured to vary gain as a function of the longitudinal position of the ultrasound transducer (¶ 122 of Lesage in view of the movement of the transducers SU as disclosed in ¶ 82), but does not explicitly teach:
wherein the amplification stage is a reception amplification stage having a reception gain and the control and processing electronics is configured to vary said reception gain.
Grimard teaches an amplification stage that is a reception amplification stage having a reception gain (¶ 46 regarding the echo part of the pulse-echo operation disclosed when considered in combination with further details in ¶ 52 the gain map constructed which is a result of amplification/normalization of scans of the test object as disclosed and is therefore considered to be an amplification stage) and the control and processing electronics is configured to vary said reception gain (¶ 60 which notes that a selector 316 filters or smooths the gain values and this is thus considered to be varying the reception gain values - the controller 230 contains the control software module 300 which in turn is comprised in part of the selector 316 as depicted in fig. 4 and thus ultimately the controller 230 is considered to be that component which is configured to vary the reception gain).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Green by replacing 

As to claim 12: Lesage as modified by Green teaches all of the limitations of the claimed invention as described above regarding claim 1, including comprising an emission amplification stage having an emission gain (¶ 72 of Lesage - each of the transducers SU function as emitter/receiver types as disclosed and therefore when functioning in the emission mode, they are considered to constitute a part of the reception amplification stage having an emission gain when following the procedure disclosed in ¶ 122) and wherein the control and processing electronics (MC of Lesage) is configured to vary the emission gain or the reception gain as a function of the longitudinal position of the ultrasound transducer (¶ 122 of Lesage in view of the movement of the transducers SU as disclosed in ¶ 82 and is therefore considered to be varying the emission gain).
Lesage as modified by Green does not explicitly teach:
a reception amplification stage having a reception gain.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Green by replacing the amplification stage of Lesage with an emission amplification stage having an emission gain because such a construction allows for a gain correction value of a reference object to be constructed as disclosed in ¶ 60 of Grimard which can then be compared to a test object as disclosed in ¶ 65-67 and is particularly advantageous for complex materials of arbitrary shape as further noted in Grimard ¶ 63 and would thus provide the useful and predictable result of generating a gain map that can allow for ultrasonic, and therefore non-destructive, testing of structures with complex materials and arbitrary shape, such as noted in Grimard ¶ 63, and would therefore be ideal for easing operation of the device of Lesage as modified by Green when scanning a complex shaped structure.

As to claim 16: Lesage as modified by Green teaches all of the limitations of the claimed invention as described above regarding claim 13, including wherein the parametric memory module (MY of Lesage; see ¶ 89 - the memory is disclosed as being capable of storing information relating to the position and other ultrasonic probe information therein and is therefore considered to be a parametric memory module in accordance with Applicant’s as-
Lesage as modified by Green does not explicitly teach that the gain parameters are in the form of reception gain parameters.
Grimard teaches gain parameters in the form of reception gain parameters (¶ 46 regarding the echo part of the pulse-echo operation disclosed when considered in combination with further details in ¶ 52 the gain map constructed which is a result of amplification/normalization of scans of the test object as disclosed and is therefore considered to include gain parameters as part of the echo/return portion of the ultrasound signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Green by replacing the gain parameters of Lesage are in the form of reception gain parameters because such a construction allows for a gain correction value of a reference object to be constructed as disclosed in ¶ 60 of Grimard which can then be compared to a test object as disclosed in ¶ 65-67 and is particularly advantageous for complex materials of arbitrary shape as further noted in Grimard ¶ 63 and would thus provide the useful and predictable result of generating a gain 

As to claim 21: Lesage discloses an automated method for testing complex tubular products having varying outside or inside diameters (¶ 68 and see figs. 1 regarding the shape of the tubular product AE that is considered to have a varying outside diameter due to at least its varying thickness as noted in ¶ 67), wherein
a. at least one ultrasound transducer (SU; fig. 3 and see ¶ 69) is positioned in a first position (¶ 70 and 71; the transducers SU are in positions depicted in fig. 3)
b. a first ultrasound burst is carried out by emitting an ultrasound beam having a first orientation (¶ 74 and 75 - the analysis performed to detect defects and/or imperfections in either the longitudinal or transverse directions is considered to define an ultrasound burst) and a first emission amplification with a first emission gain (¶ 122 - it is noted that the gain of each transducer must be adjusted during a calibration phase and thus the components that carry out said gain adjustment are considered to constitute at least one amplification stage).
 
Lesage does not explicitly teach:

d. a portion of the signal is isolated in a first temporal window.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lesage to isolate a portion of the ultrasound signal in a first temporal window such as suggested by Green because such a temporal filter of an echo signal is an art recognized means of achieving the useful and predictable benefits of improving the resolution of echoes of an ultrasound system while also improving signal to noise ratio as noted in Green col. 4, lines 1-5.

Lesage as modified by Green also does not explicitly teach:
c. an echo returned by the complex tubular product is received and the received echo is converted into a received signal, and
e. a second ultrasound burst is performed, repeating steps a to c at a second position, with second ultrasound burst parameters comprising a second orientation, a second emission gain, a second reception, or a second temporal window,
wherein
at least one of the second ultrasound burst parameters from the second orientation, the second emission gain, the second reception gain, the second temporal window is different from the first orientation, the first emission gain, the first reception gain or the first temporal window.
Grimard teaches:

e. a second ultrasound burst is performed, repeating steps a to c at a second position, with second ultrasound burst parameters comprising a second orientation, a second emission gain, a second reception, and a second temporal window (¶ 71 regarding the two gain matrices produced and in particular wherein it is noted that the scan gain map is produced for all sample points of a device being tested - when the data is being taken in a point distinct from the first ultrasound, it is considered to have a second orientation, a second emission gain in accordance with details in ¶ 46 [regarding the pulse part of the operation], a second reception gain in accordance with details in ¶ 46 [regarding the echo part of the operation], and a second temporal window in accordance with details in ¶ 65 and when considered in combination with Green that already discloses the use of a temporal windows as noted in col. 3, lines 61-67 and continuing in col. 4, lines 1-5)
wherein
at least one of the second ultrasound burst parameters from the second orientation, the second emission gain, the second reception gain, the second temporal window is different from the first orientation, the first emission gain, the first reception gain or the first temporal window (the parameters of a second ultrasound when producing the map that includes all sample points of a device under test will have at least a second orientation due to at least the scanning of the distinct parts following the procedure in ¶ 76 via mechanical scanning).


As to claim 22: Lesage as modified by Green and Grimard teaches the method according to claim 21, wherein the first position comprises a first longitudinal position and a first circumferential position (¶ 82 of Lesage which notes that the displacement of probes SU may be in a combined longitudinal and transverse displacement) and step e) is replaced by step f) wherein a second ultrasound burst is performed (¶ 125 of Lesage regarding the ultrasonic analysis of the tubular product for various relative positions - the emitted ultrasound when the probe SU is moved to the second location is considered to be a second ultrasound burst), repeating steps a) to d) at a second longitudinal position (¶ 82 of Lesage regarding the displacement of the ultrasound probes SU to different longitudinal and transverse positions), with second ultrasound burst parameters comprising a second orientation, a second emission gain, a second reception gain, a second, a second temporal window (the second ultrasound 
wherein
at least one of the second ultrasound burst parameters from the second orientation, the second emission gain, the second reception gain, the second temporal window is different from the first orientation, the first emission gain, the first reception gain or the first temporal window (the ultrasound burst parameters generated during analysis as described in Lesage ¶ 125 differ from those generated in a first orientation configuration as disclosed in ¶ 74 and 75 and therefore have at least a second unique orientation due to the movement of the probes SU as disclosed in ¶ 82).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lesage et al. US PG-PUB 2010/0170344 A1 (hereafter Lesage), prior art of record as indicated on the IDS filed 20 December 2019, in view of Green US Pat 4,016,750 (hereafter Green), prior art of record, and Grimard et al. US PG-PUB 2015/0316513 A1 (hereafter Grimard), prior art of record, as applied above, and further in view of Fetzer et al. US PG-PUB 2014/0095085 A1 (hereafter Fetzer), prior art of record.
claim 8: Lesage as modified by Green and Grimard teaches all of the limitations of the claimed invention as described above regarding claim 6, including at least one position sensor (211 of Grimard), but does not explicitly teach:
wherein the at least one position sensor is chosen from an incremental encoder, a rack encoder, a linear encoder, a draw-wire encoder, a laser velocimeter, an encoder wheel or an incremental encoder wheel.
Fetzer teaches that position of ultrasonic transducer elements may be measured by an encoder wheel (¶ 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Green and Grimard by replacing the generic encoder with an encoder wheel such as suggested in Fetzer ¶ 86 because such an encoder wheel is an art recognized means of measuring the position of an ultrasonic transducer element as also noted in Fetzer ¶ 86 and thus provides the useful and predictable result of precisely identifying the position and size of a detected flaw as further disclosed in Fetzer ¶ 84.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lesage et al. US PG-PUB 2010/0170344 A1 (hereafter Lesage), prior art of record as indicated on the IDS filed 20 December 2019, in view of Green US Pat 4,016,750 (hereafter Green), prior art of record, as applied above, and further in view of Kollgaard et al. US PG-PUB 2016/0349213 A1 (hereafter Kollgaard), prior art of record.
claim 19: Lesage as modified by Green teaches all of the limitations of the claimed invention as described above regarding claim 1, including at least one ultrasound transducer (SU of Lesage), but does not explicitly teach:
the at least one ultrasound transducer is a rod-type ultrasound transducer.
Kollgaard teaches that an ultrasound transducer may be embodied as a rod-type ultrasound transducer (¶ 43 regarding the ultrasonic transducer noted to be in a one-dimensional array and is therefore considered to be “rod-type” in accordance with Applicant’s as-filed specification page 4, first paragraph which notes that one-dimensional transducers are synonymous with rod-type transducers).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lesage as modified by Green such that the generic ultrasound transducers of Lesage are replaced by the rod-type transducers as suggested by Kollgaard because such a rod-type ultrasound transducer is an art recognized means of achieving the useful and predictable result of non-destructively testing structural elements such as suggested in Kollgaard ¶ 1 and further in ¶ 43.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
claim 4: The prior art of record does not disclose or render obvious to the skilled artisan the limitations of control and processing electronics configured to define a burst emission orientation, gain, and (emphasis added) position of a temporal filter module as a function of the longitudinal position of the at least one ultrasound transducer, when considered in combination with the other limitations as recited in the claim and the parent claims, i.e. claims 1 and 3.

As to claim 15: The prior art of record does not disclose or render obvious to the skilled artisan the limitations of control and processing electronics storing data in the form of association between longitudinal and circumferential position couplets and at least one data set corresponding to emission orientation parameters of the burst, gain, and (emphasis added) position of the temporal filter, when considered in combination with the other limitations recited in the claim and the parent claim, i.e. claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856